Title: To Benjamin Franklin from Charles-Henri Titius, 3 July 1783
From: Titius, Charles-Henri
To: Franklin, Benjamin


          
            Monsieur!
            à Dresde le 3me. Juillet 1783.
          
          Je meriterois le titre d’ingrat si je laissois passer l’occasion qui se presente de
            Vous assurer de mon estime parfaite et de la plus vive réconnoissance que je Vous ai,
            pour toutes les marques de bienveillance et d’amitié que Vous daignates m’accorder
            pendant mon séjour à Paris, ou j’avois l’honneur de Vous voir souvent chès Msr. le Comte
            de Buffon, nôtre vénérable ami: acceptés
            donc l’hommage que Vos vertus meritent d’un homme réconnoissant, qui fait gloire de les
            publier à ses concitoyens.
          J’ose en même tems Monsieur, recommander à Vos bonnes graces celui qui a l’honneur de
            Vous remettre les présentes, c’est le Sr. Thieriot, Marchand, qui va en amérique: daignés Monsieur lui accorder Vos
            recommandations pour ce pays; la connoissance parfaite que j’ai de Vôtre caractère
            élévé, me promet en avance que Vous daignerés condescendre à mes sollicitations; si
            j’occupois un rang plus haut, je Vous offrirois Monsieur mes foibles services, cependant
            je me flatte que Vous aurès la bonté de m’honorer de Vos commandements, si Vous m’en
            croyés digne, et la plus exacte exécution Vous fera voir combien j’en sais faire
            cas.
          Non content Monsieur de Vous avoir demandé une grace, j’y joints encore une autre, mais
            je me vois obligé d’entrer premierement au détail du fait: Il y a plus de cinquante ans
            qu’un certain Médécin içi, nommé Oehme inventa des médécines efficaces contre beaucoup
            de maladies, il gagna par ce moien un bien très considerable dans ce pays çi; je ne puis
            pas dire si ces remedes ont toutes les proprietés que l’inventeur leur attribue, car
            leur composition est un secret, cependant comme leur credit s’est soutenu jusqu’içi et
            que leur débit bien considérable s’etend presque sur toute l’Europe, l’on doit pourtant
            croire qu’ils meritent quelque attention: L’inventeur laissa après sa mort leur
            composition aux mains de son fils unique, qui fut aussi Docteur en Medécine; ce dernier
            étant mort au commencement de l’année courante, les laissa par Testament à l’école des pauvres
            de cette capitale, institut fondé sur la générosité des vénérables freres maçons, le
            profit qui en revient est donc pour cette école, ou l’on éleve actuellement cent et sept
            orphelins garçons et filles: c’est donc pour l’amour de ceux que je Vous prie très
            humblement de vouloir instruire le Sr. Thieriot si l’entrée des medécines inconnues est
            libre en amèrique, et de lui accorder Vôtre assistance pour y faire quelque debit. Vous
            voyés bien Monsieur que c’est un oeuvre de charité, soutenés le, je Vous en sollicite,
            les prieres de ces pauvres enfants pour Vous, seront agréables à nôtre maître suprème et
            sa grace Vous recompensera. Pardonnés ma hardiesse de Vous être à charge par une priere
            de ce genre, considerés seulement que c’est le sort des ames grandes et généreuses
            d’être attaquées de tous cotés de la multitude qui implore leur sécours. Au reste
            Monsieur soutenés moi aussi en avénir Vos bonnes graces, et soyés persuadé que rien
            n’égale à l’estime et à la vénération sublime avec laquelle j’ai l’honneur de me nommer
            Monsieur Vôtre très humble et très obéissant Serviteur
     
            Charles Henri Titius,
          Docteur en Medécine
              et Inspecteur du Cabinet de l’histoire naturelle de
          S. A. Erale [Son Altesse
              Electorale] de Saxe
         
          M. de Francklin
            
          
          
          Notation: Charles Henri Titius Dresde 3
            Juillet 1783
        